  2:21-ap-07004 Doc#: 8 Filed: 02/24/21 Entered: 02/24/21 17:41:42 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

In re:                                       )
                                             )
INGRAM, KRISTINA                             )
SS #xxx-xx-3501                              )
                                             ) Case No. 2:20-bk-71265
               Debtor.                       ) (Chapter 7)


KRISTINA INGRAM,             )
                             )
          Plaintiff,         )
                             )
vs.                          ) Adversary No. 2:21-ap-07004
                             )
THE UNITED STATES DEPARTMENT )
OF EDUCATION, et al.         )
                             )
          Defendants.        )

          UNOPPOSED MOTION OF EDUCATIONAL CREDIT
MANAGEMENT CORPORATION TO SUBSTITUTE AS PARTY DEFENDANT, AMEND
       STYLE AND EXTEND ITS TIME WITHIN WHICH TO PLEAD

         COMES NOW the proposed Defendant, Educational Credit Management Corporation, a

non-profit corporation (“ECMC”), by and through its counsel, who makes application to the Court

for an ex parte Order joining and substituting ECMC as party defendant in this adversary

proceeding for the named Defendants, Great Lakes Educational Loan Servicer (sic: Services), Inc.,

n/k/a Ascendium Education Solutions, Inc., Missouri Higher Education Loan Authority and Navient

Corporation (the “Substituted Defendants”), pursuant to Rules 7019 and 7021, F.R. Bankr. P., and

Rules 19 and 21, F.R. Civ. P., Tit. 28, U.S.C., and to extend its time within which to plead for an

additional thirty (30) days from its original answer date of March 8, 2021, or to April 7, 2021,

pursuant to Rule 7012(a), F.R.Bankr.P. In support of its motion, ECMC states as follows:



                     Unopposed Application to Substitute and Extend Time
                                        Page 1 of 3
    2:21-ap-07004 Doc#: 8 Filed: 02/24/21 Entered: 02/24/21 17:41:42 Page 2 of 3




        1.     The undersigned counsel consulted with counsel for Plaintiff who advised he

interposes no objection to the relief sought hereby.

        2.     ECMC, pursuant to its contract with education loan guarantors, has taken an

assignment of a portion of the education loans in question; the holders of the promissory notes have

made a claim under ECMC’s contract with them, and ECMC has accepted the same. ECMC has

paid under the terms of its assignment, and the affected promissory notes have been endorsed and

assigned to ECMC. 1

        3.     ECMC is, or will shortly become the owner and holder of the assigned education

loan promissory notes.

        4.     ECMC is engaged in the claims administration process mandated by the Federal

Family Educational Loan Program, established by the Higher Education Act of 1965, Pub. L. No.

89-329, Nov. 8, 1965, Tit. IV, 79 Stat. 1219 (20 U.S.C. §§ 1071-1087-4), and administered by the

Department of Education of the United States, whose regulations concerning same are found at 34

C.F.R. §§ 682.100 et seq., and is now, or shortly will become, the owner and holder of the

underlying promissory note(s).

        5.     Accordingly, ECMC is the true defending party in interest herein, and the

Substituted Defendants should be dismissed herefrom, with ECMC substituted in their stead.



1
  After the filing of the adversary complaint, pursuant to Federal Regulations and the loans’
guaranty, the lenders, Missouri Higher Education Loan Authority (“MOHELA”) and JPMorgan
Chase Education Loan Trust SLMA Trust MS1814 (“Chase”), filed a claim with the loans’
guarantor, Ascendium Education Solutions, Inc., which was formerly known as Great Lakes
Higher Education Loan Services, Inc. (“Ascendium”). 34 CFR 682.402(f)(5)(i)(c). Ascendium,
who already held a contingent interest in the underlying education loan promissory notes as their
guarantor, paid the bankruptcy claim and all right, title, and interest transferred to Ascendium.
By agreement, Ascendium assigns its loans that are subject to an adversary proceeding to ECMC
to defend. Ascendium has assigned or is assigning all right, title and interest in the education
loan promissory notes to ECMC as noted below, and ECMC holds or will hold all right, title and

                      Unopposed Application to Substitute and Extend Time
                                         Page 2 of 3
  2:21-ap-07004 Doc#: 8 Filed: 02/24/21 Entered: 02/24/21 17:41:42 Page 3 of 3




       WHEREFORE, ECMC respectfully makes application to the Court for its ex parte Order

(a) allowing ECMC to be substituted as the proper defending party in this adversary proceeding as

provided in Rules 19 and 21, F.R. Civ. P., Tit. 28, U.S.C., as made applicable by Rule 7019, 7021,

F.R. Bankr. P., dismissing the Substituted Parties herefrom; (b) amending the title of this

proceeding accordingly; (c) providing this proceeding be continued without prejudice to any matter

already had herein; (d) extend its time within which to plead for an additional thirty (30) days from

its original answer date to April 7, 2021; and (e) providing such other and further relief as the Court

may deem just and equitable in the premises.

       RESPECTFULLY SUBMITTED this 24th day of February, 2021.


                                               s/     Mac D. Finlayson
                                               MAC D. FINLAYSON, OBA #2921
                                               ELLER & DETRICH, P.C.
                                               2727 East 21st Street, Ste. 200
                                               Tulsa, OK 74114-3533
                                               Telephone: 918.747.8900
                                               Facsimile: 918.392.9452
                                               E-mail: mfinlayson@ellerdetrich.com

                                               ATTORNEY FOR EDUCATIONAL CREDIT
                                               MANAGEMENT CORPORATION, a non-profit
                                               corporation (“ECMC”)

                                  CERTIFICATE OF SERVICE

        The undersigned certifies on the date signified by the Notice of Electronic Filing
accompanying this pleading, all parties to this proceeding were served through their counsel of
record through electronic means established by this Court’s CM/ECF protocols.


                                               s/    Mac D. Finlayson
                                               Mac D. Finlayson, OBA #2921




interest thereto. Upon information and belief at this time, the United States of America, ex rel.
Department of Education, holds a separate note not subject to this assignment.

                      Unopposed Application to Substitute and Extend Time
                                         Page 3 of 3
